Citation Nr: 1629920	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for degenerative changes of the left knee.

2.  Entitlement to a compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1977 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran's degenerative changes of the left knee result in painful motion.

2.  Even when taking into account the Veteran's complaints of pain, his left knee is not manifested by flexion limited to 45 degrees or less, nor extension limited to 10 degrees or more.

3.  The Veteran's service-connected erectile dysfunction is not manifested by deformity of the penis or testicles. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, are met for the Veteran's degenerative changes of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).

2.  The criteria for a compensable rating for the Veteran's erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, as discussed in greater detail below, the Veteran essentially contends that the impairment of his degenerative changes of the left knee and erectile dysfunction are not adequately reflected by the current noncompensable (zero percent) evaluations.  To the extent that there have been any other procedural errors or omissions in this appeal, the Veteran has not argued them before the Board.  In pertinent part, he has not identified any error regarding the findings of the VA examinations that evaluated his left knee and erectile dysfunction during the pendency of this case, nor has he reported that either disability has increased in severity since the most recent examination.  Accordingly, the Board need not address any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.


General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis - Degenerative Changes Left Knee

The Board notes that this service-connected disability is currently recognized as degenerative changes of the left knee, which includes findings of arthritis/degenerative joint disease.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a ; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In this case, the Board acknowledges that both a September 2009 and July 2012 VA examination found there was no evidence of pain on range of motion testing.  However, both examinations noted the Veteran's use of medication for his knees, the latter of which noted his report that his pain was basically controlled with pain meds and limited activity.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  Further, the July 2012 examination noted that there was tenderness or pain to palpation of the knee.  Moreover, the Veteran has consistently reported throughout the pendency of this case that his left knee is manifested by pain to include these examinations, and multiple treatment records note his complaints of left knee pain.  The Veteran is competent to describe such symptomatology, and the Board finds no reasons to doubt his credibility as to this matter.  The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the claimant to include degree of disability, and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. §§ 4.3, 4.7.

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects the Veteran's degenerative changes of the left knee is manifested by painful motion.  As the left knee is a major joint, he is entitled to at least a compensable rating of 10 percent pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.59.

Regarding the issue of whether the Veteran is entitled to a rating in excess of 10 percent for the degenerative changes of the left knee, the Board notes that Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board further notes that in VAOPGCPREC 9-2004, VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  In this case, however, the record does not reflect separate compensable ratings are warranted under these Codes.  Rather, the record does not reflect the left knee warrants a compensable rating under either of these Codes; i.e., the record does not reflect the Veteran's degenerative changes of the left knee has been manifested by flexion limited to 45 degrees or less, nor extension limited to 10 degrees or more.  For example, both the September 2009 and July 2012 VA examinations showed the left knee to have full extension to 140 degrees or more, and full extension to zero degrees, on range of motion testing.  Moreover, there was no change in these findings after repetitive motion testing.  Nothing in the other evidence of record, to include the Veteran's statements and medical treatment records, documents he has had limitation of left knee flexion and/or extension that would warrant a rating in excess of 10 percent or separate compensable ratings under the applicable Diagnostic Codes to include during flare-ups of pain.

For these reasons, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for his degenerative changes of the left knee based upon limitation of motion.

The Board acknowledges that General Counsel for VA, held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

In this case, however, the January 2010 rating decision already assigned a separate compensable rating of 10 percent for left knee instability pursuant to Diagnostic Code 5257.  Moreover, the Veteran's Notice of Disagreement in this case did not express disagreement with the level or effective date for the rating for instability.  As such, this matter is not for appellate consideration.

The Board further notes that the required manifestations for evaluation under other potentially applicable Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  The September 2009 VA examination explicitly stated there was no genu recurvatum or ankylosis; nor is such impairment indicated by the other evidence of record to include the July 2012 VA examination.  

In view of the foregoing, the Board finds the Veteran is entitled a rating of 10 percent, but no more, fore degenerative changes of the left knee.  The Board notes that in making this determination it took into consideration the potential applicability of "staged" ratings pursuant to Fenderson, supra, and Hart, supra; as well as the Veteran's complaints of pain and relevant regulatory provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nevertheless, the record did not demonstrate any distinctive period(s) where this disability met or nearly approximated the criteria for a rating in excess of 10 percent even when taking into account his complaints of pain.  

Analysis - Erectile Dysfunction

The Veteran's erectile dysfunction is currently rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under this Code, a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  

In this case, the Board finds that the Veteran's erectile dysfunction is manifested by loss of erectile power.  For example, both the September 2009 and July 2012 VA examinations reflect that medication was required for erectile function.  At the September 2009 examination he reported, in pertinent part, that he was not able to have vaginal penetration with ejaculation unless he uses an oral enhancement medication.  Similarly, the July 2012 examination noted that he was not able to achieve an erection sufficient for penetration and ejaculation without medication, but was able to do so with medication.  See Jones, supra.  The Veteran also indicated his desire to discontinue using this medication, to include in his Notice of Disagreement.

Despite the loss of erectile power, the Board must find the Veteran does not warrant a compensable rating for his service-connected erectile dysfunction because it is without deformity of the penis or testicles.  Although the Veteran asserted in a June 2011 statement that the left curvature of his penis was pronounced, both the September 2009 and July 2012 VA examinations found his penis and testicles to be normal on physical examination.  Nothing in the other evidence of record, to include the medical treatment records, reflect deformity of the penis at any time during the pendency of this case.  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 7522, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  See 38 C.F.R. § 4.31.  Furthermore, it is important to note that as a result of the Veteran's erectile dysfunction, special monthly compensation for loss of use of a creative organ has been established.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Finally, the Board need not address whether referral for extraschedular consideration is warranted for the Veteran's disabilities, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating of 10 percent, but no more, for the Veteran's degenerative changes of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.  

A compensable rating for the Veteran's erectile dysfunction is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


